Pee Cubiam.
In this Court the defendant moves in arrest of judgment. The Attorney-General concedes error in the judgment for the reason set out in S. v. Thomas, 236 N.C. 454, 73 S.E. 2d 283.
The motion in arrest of judgment is allowed, and the case remanded to the Superior Court of Durham County for trial upon a bill of indictment or for such other disposition as the law provides. S. v. Williams, ante, 436, 75 S.E. 2d 703; S. v. Bailey, ante, 273, 74 S.E. 2d 209; S. v. Pitt, ante, 274, 74 S.E. 2d 609.
Judgment arrested.